Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                           Jan 12 2015, 9:44 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

KRISTINA J. JACOBUCCI                              GREGORY F. ZOELLER
LaPorte, Indiana                                   Attorney General of Indiana

                                                   KARL M. SCHARNBERG
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JUAQUIN DIAZ-DELREAL,                              )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )         No. 46A03-1404-CR-130
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE LAPORTE CIRCUIT COURT
                         The Honorable Thomas J. Alevizos, Judge
                             Cause No. 46C01-1302-FD-729


                                        January 12, 2015

      MEMORANDUM DECISION ON REHEARING - NOT FOR PUBLICATION

SULLIVAN, Senior Judge
       Juaquin Diaz-Delreal has filed a petition for rehearing from this Court’s

memorandum decision affirming Diaz-Delreal’s sentence, but reversing and remanding the

matter to the trial court to vacate the judgment of conviction as a Class D felony and enter

a judgment of conviction as a Class A misdemeanor, as explicitly provided for in the plea

agreement. See Diaz-Delreal v. State, No. 46A03-1404-CR-130 (Ind. Ct. App. October

27, 2014). We grant Diaz-Delreal’s petition to clarify a factual issue, but otherwise affirm

our opinion in all respects.

       Diaz-Delreal contends that we misstated the record with respect to his criminal

history in our review of his sentencing argument. In particular, he challenges our statement

that his criminal history consisted of a prior adjudication for what would be battery if

committed by an adult, contending instead that he was satisfactorily released from

supervised probation while the matter pended under advisement. Assuming that Diaz-

Delreal’s representation of the record is correct, we affirm his sentence nonetheless.

       An appellant bears the burden of showing both prongs of the Appellate Rule 7(B)

inquiry in order to obtain a revision of his sentence. Anderson v. State, 989 N.E.2d 823,

827 (Ind. Ct. App. 2013). We noted in our opinion that Diaz-Delreal’s criminal history

was not among the worst. However, the focus of our review concerned the nature of the

offense. The victim of Diaz-Delreal’s criminal recklessness almost died from his injuries.

He suffered extreme pain from skull and orbital bone fractures and now no longer has

sensation in the jaw area. On this ground alone, namely the nature of the offense, we

conclude that Diaz-Delreal has failed to meet his burden of establishing that his sentence

is inappropriate.

                                             2
Aside from this factual clarification, we affirm our original opinion in all respects.

Affirmed.

MAY, J., and BROWN, J., concur.




                                       3